FILED
                             NOT FOR PUBLICATION                             MAR 29 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIAN FANG WANG,                                  No. 09-70681

               Petitioner,                       Agency No. A076-279-132

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jian Fang Wang, native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen and review de

novo claims of due process violations in immigration proceedings. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Wang’s motion to reopen

because the motion was filed more than nine years after the IJ’s December 15,

1998, order, see 8 C.F.R. § 1003.23(b)(4)(ii) , and Wang failed to establish that he

warranted equitable tolling of the 180-day filing deadline, see Iturribarria v. INS,

321 F.3d 889, 897 (9th Cir. 2003) (deadline can be equitably tolled when a

petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-70681